—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cohen, J.), rendered December 18, 1985, convicting him of criminal possession of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
The United States Customs Inspector’s pat-down search of the defendant, during which he seized a quantity of cocaine, was reasonable in that the Inspector possessed an articulable suspicion that the defendant was concealing contraband (see, *572People v Materon, 107 AD2d 408). The defendant was traveling alone, carrying one suitcase, with few items, appeared overly nervous and agitated and was arriving from a country with a high profile for illegal drug trade. This conduct justified the minimally intrusive pat-down which led to the drug discovery.
The defendant pleaded guilty with the understanding that he would receive the sentence which was thereafter imposed. Under the circumstances of this case, the defendant has no basis to now complain that his sentence was excessive (see, People v Kazepis, 101 AD2d 816). Mangano, J. P., Brown, Lawrence and Sullivan, JJ., concur.